In an action for an annulment and for other relief, the defendant appeals from an order awarding alimony and counsel fees. Order reversed, without costs, and motion denied, without costs. Aside from the alleged declaration or confession of the defendant, and her own statement, plaintiff has set forth nothing that will be other evidence of the facts necessary to be established to obtain an annulment of the marriage. (Civ. Prac. Act, § 1143; cf. Be Baillet-Latour v. Be Baillet-Latour, 301 N. Y. 428.) Moreover, she does not allege that she has no income. Neither is there any contradiction by her of the statements by the defendant as to what was determined as to his and her income in the Domestic Relations Court, and their contribution to the business for which in her complaint she alleges she furnished $10,000. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Ughetta, JJ., concur.